DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Meier on 8/24/2022.

Please amend claims 1 and 2.

1.	(Currently Amended)  A relay server for providing a mobile device web-based access to a data object via a web access server, the relay server comprising:
a memory configured to host a connection application;
a processor configured to execute the connection application to:
receive, from a source of credentials, authentication information;
establish a connection to the web access server associated with a data store hosting a data object;
authenticate a user based on the authentication information;
receive the data object from the data store;
transmit the data object to the mobile device associated with the user;
detect that the connection between the relay server and the web access server is terminated; and
in response to detecting that the connection is terminated, automatically re-establish the connection including automatically re-transmitting the authentication information to the web access server when the connection is re-established.

2.	(Currently Amended)  A method of providing a mobile device web-based access to a data object via a web access server, the method comprising:
at a relay server:
receiving, from a source of credentials, authentication information;
establishing a connection to the web access server associated with a data store hosting a data object;
authenticating a user based on the authentication information;
receiving the data object from the data store;
transmitting the data object to a mobile device associated with the user;
detecting that the connection between the relay server and the web access server is terminated; and
in response to detecting that the connection is terminated, automatically re-establishing the connection including automatically re-transmitting the authentication information to the web access server when the connection is re-established.

Terminal Disclaimer
The terminal disclaimer filed on 8/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,799,410 and 8,838,744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
August 24, 2022